Order entered December 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01432-CV

                       IN RE RONALD KEVIN PERRIOTT, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F84-84710

                                           ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s December 6, 2016

petition for writ of mandamus for want of jurisdiction.


                                                   /s/ ELIZABETH LANG-MIERS
                                                       JUSTICE